DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 11 and 17 are amended. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sunwoo et al., US 2022/0036544.
 	Regarding claim 1, Sunwoo discloses a method of identifying potential lesions in mammographic images (fig. 1; Abstract; para 0034; a method for analyzing a breast image), the method comprising: 
 	receiving, by an image processing device, first image data of a first type (fig. 1, element S201 and fig. 2(a); para 0034, 0036, and 0039; acquiring craniocaudal (CC) views among four mammogram images); 
 	receiving, by the image processing device, second image data of a second type (fig. 1, element S201 and fig. 2(b); para 0034, 0036, and 0040; acquiring mediolateral oblique (MLO) views); 
 	registering, by the image processing device, the first image data and the second image data by employing a convolutional neural network (CNN) using pixel level registration or object level registration (figs. 3; para 0041-0043; the four mammogram images including a left craniocaudal (CC) view (a), a left mediolateral oblique (MLO) view (b), a right craniocaudal (CC) view (c), and a right mediolateral oblique (MLO) view (d) serve as inputs of the convolutional neural network (CNN); the four channel inputs are used so that the size of the input data of the convolutional neural network may be (W, H, 4). Here, W is a horizontal size of an image pixel and H is a vertical size of an image pixel); 
 	determining, by the image processing device, whether a candidate detection of a lesion exists in both the first image data and the second image data based on the registering of the first image data and the second image data (fig. 1; element S205; para 0034; receiving mammogram images to be classified to classify whether a breast disease is present); and 
 	generating, by the image processing device, display output identifying the lesion (fig. 1, element S206; para 0034 and 0085; the mammogram image to be classified to diagnose a breast abnormality; In FIGS. 6 to 12, two classes of positive or negative are classified, but in FIG. 13, an analysis result when a total of three classes of “normal”, “cancer”, and “benign” is classified).
 	Regarding claim 2, the method of claim 1, Sunwoo further discloses wherein the first image data is two-dimensional Craniocaudal (CC) mammographic image data and the second image data is two-dimensional Mediolateral Oblique (MLO) mammographic image data (figs. 4A-4D; para 0036 and 0039-0040).
 	Regarding claim 3, the method of claim 2, Sunwoo further discloses wherein the pixel level registration comprises: 
 	learning a mapping from a first image of the first image data to a second image of the second image data via the CNN (figs. 4A-4D; para 0053-0060; adjusting the positions of the mediolateral oblique view image (b) to match the positions of the craniocaudal (CC) view image (a)); and 
 	generating a warped image output based on the mapping (fig. 4D(b); para 0060; the adjusted mediolateral oblique view image (i.e., a warped image) in the form of the craniocaudal (CC) view image).
 	Regarding claim 4, the method of claim 3, Sunwoo further discloses wherein determining whether the candidate detection exists in both the first image data and the second image data comprises analyzing the warped image output for correlated features associated with the candidate detection (para 0048 and 0053-0060), and 
 	wherein generating the display output comprises generating an object identification on the warped image (para 0034 and 0085).
 	Regarding claim 5, the method of claim 3, Sunwoo further discloses wherein the CNN is a fully convolutional network, 
 	wherein the CNN does not include any fully connected layer (para 0045-0046), and 
 	wherein the first image data and the second image data are input to the CNN in separate channels such that an output of the CNN comprises two channels defining row and column deformation components (para 0042-0043).
 	Regarding claim 6, the method of claim 3, Sunwoo further discloses wherein the CNN comprises a skip architecture including one or more skip paths (para 0045-0046), and 
 	wherein each of the one or more skip paths generates a corresponding deformation field (para 0045-0046).
 	Regarding claim 7, the method of claim 2, Sunwoo further discloses wherein the object level registration comprises: 
 	employing a first stage CNN architecture configured to independently analyze the first image data and the second image data to identify candidate regions (para 0034 and 0053-0060; receiving mammogram images to be classified to classify whether a breast disease is present)); 
 	conducting pairwise evaluation of the candidate regions to determine whether the candidate detection exists (para 0034 and 0053-0060; adjusting the positions of the mediolateral oblique view image (b) to match the positions of the craniocaudal (CC) view image (a)); classify whether a breast disease is present); and 
 	employing a second stage CNN architecture configured to determine candidate matches and generate object identification based on the pairwise evaluation (para 0034, 0060, and 0085; the positions of the breasts in different mammogram images match as much as possible; a total of three classes of “normal”, “cancer”, and “benign” is classified).
 	Regarding claim 8, the method of claim 7, Sunwoo further discloses wherein employing the first stage CNN architecture comprises: 
 	providing a plurality of first images associated with the first image data to a first region-based CNN (R-CNN) trained to identify first candidate regions (para 0034 and 0042-0043); and 
 	providing a plurality of second images associated with the second image data to a second R-CNN trained to identify second candidate regions (para 0034 and 0042-0043), 
 	wherein the first and second candidate regions comprise the candidate regions on which the pairwise evaluation is conducted (para 0053-0060).
 	Regarding claim 9, the method of claim 8, Sunwoo further discloses wherein employing the second stage CNN architecture comprises providing the CNN with data associated with the first candidate regions and the second candidate regions, and distance from nipple information for each instance of the candidate detection in the data associated with the first candidate regions and the second candidate regions (figs. 4A-4D; para 0053-0060).
 	Regarding claim 10, the method of claim 9, Sunwoo further discloses wherein generating the display output comprises generating an object identification on both the first images and the second images (para 0034, 0060, and 0085).
 	Regarding claim 11, the method of claim 2, Sunwoo further discloses comprising utilizing both the pixel level registration to generate a first object identification and the object level registration to generate a second object identification, and comparing the first and second object identifications (figs. 4A-4D; para 0053-0060).
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claims 1, 3, and 4 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claims 1 and 7 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claims 2 and 8 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 9 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive. 
 	Regarding independent claim 1, Applicant argues that Sunwoo does not disclose “registering, by the image processing device, the first image data and the second image data by employing a convolutional neural network (CNN)…” as claimed. Examiner respectfully disagrees. As stated in the rejection above, Sunwoo discloses the four mammogram images including a left craniocaudal (CC) view (a), a left mediolateral oblique (MLO) view (b), a right craniocaudal (CC) view (c), and a right mediolateral oblique (MLO) view (d) serve as inputs of the convolutional neural network (CNN) (Abstract; fig, 3; para 0041-0043). The Examiner interprets registering the first image data and the second image data using the convolutional neural network (CNN) as the inputted mammogram images are received using the convolutional neural network (CNN) for processing breast abnormality.
 	Further Sunwoo discloses a convolutional neural network (CNN)-based CNN learning unit which generates learning information by learning the mammogram image preprocessed by the preprocessing unit; and a CNN inference unit which receives the learning information learned from the CNN learning unit and a mammogram image to be classified from the image receiving unit to diagnose a breast abnormality (Abstract; fig. 5; para 0034, 0047-0048, and 0063-0064). The Examiner also interprets registering the first image data and the second image data using the convolutional neural network (CNN) as using the learning unit and the inference unit of the convolutional neural network (CNN) to classify the mammograms images to diagnose a breast abnormality.
 	The MPEP 2111 states that the USPTO must employ the “broadest reasonable interpretation" of the claims. With the broadest reasonable interpretation, Examiner interprets the claimed “registering, by the image processing device, the first image data and the second image data by employing a convolutional neural network (CNN)…”, in light of the specification, as receiving the mammogram images and process the mammogram images using the convolutional neural network (CNN) to classify the mammograms images to diagnose a breast abnormality.
 	Therefore, the claimed “registering, by the image processing device, the first image data and the second image data by employing a convolutional neural network (CNN)…” reads on the disclosure of Sunwoo.

 	In view of the above arguments, the Examiner believes all rejections are proper and are maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665